United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Laurel, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 09-2373
Issued: September 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 28, 2009 appellant, through his representative, filed a timely appeal of a
September 29, 2008 merit decision of the Office of Workers’ Compensation Programs. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s medical
and wage-loss compensation benefits effective September 30, 2008.
On appeal, appellant’s representative contends that the report of the impartial medical
specialist was not sufficient to support the termination of appellant’s compensation benefits.
FACTUAL HISTORY
This case has previously been before the Board. On October 1, 1980 appellant twisted
his foot and ankle in the performance of duty. The Office accepted his claim for a right ankle
sprain on January 9, 1981 and expanded his claim to include arthritis of the metatarsal cuneiform
joint of the right foot on July 25, 1986. The medical evidence establishes that appellant had a

preexisting condition of Charcot-Marie-Tooth disease, a severe peripheral neuropathy. The
Office entered him on the periodic rolls on November 8, 1984. It proposed to terminate
appellant’s compensation benefits by letter dated June 16, 1992.
By decision dated December 1, 1992, the Office finalized the termination effective
December 13, 1992. Appellant appealed this decision to the Board. In a decision dated
September 20, 1996,1 the Board reversed the termination. The facts and the circumstances of the
case as set out in the Board’s prior decision are incorporated by reference.
The Office entered appellant on the periodic rolls on January 24, 1997. Appellant’s
attending physician, Dr. Steven D. Nowicki, a Board-certified orthopedic surgeon, supported
appellant’s disability for work and diagnosed Charcot-Marie-Tooth disease, as well as
osteoarthritis of the right knee. He stated that appellant’s accepted injury-related conditions were
still medically present and totally disabling. On November 14, 2006 Dr. Nowicki recommended
a powered wheelchair and found progressing weakness in appellant’s feet and hands.
The Office referred appellant, a statement of accepted facts and list of questions to
Dr. Byron Thomas Jeffcoat, a Board-certified orthopedic surgeon, for a second opinion
evaluation on April 16, 2007. The statement of accepted facts noted that appellant’s claim was
accepted for right ankle sprain.2 Dr. Jeffcoat completed a report on April 30, 2007 and provided
findings on examination. He found that appellant’s Charcot-Marie-Tooth disease was the reason
for his falls. Dr. Jeffcoat diagnosed Charcot-Marie-Tooth disease, severe degenerative arthritis
of the right knee, moderate arthritic changes of the metatarsal joints of the right foot, congestive
heart failure and small vessel disease with peripheral vascular disease of both lower legs and
diabetes mellitus. He opined that appellant’s work-related injuries had resolved and attributed
his prolonged disability to Charcot-Marie-Tooth disease which typically worsened with age.3
Dr. Jeffcoat stated that appellant was not capable of returning to gainful employment due to his
age and diagnosis of Charcot-Marie-Tooth disease.
The Office proposed to terminate appellant’s compensation on November 27, 2007 based
on Dr. Jeffcoat’s report. Appellant submitted additional records from Dr. Nowicki diagnosing
chronic severe worsening Charcot-Marie-Tooth disease of the hands and feet, insulin-dependent
diabetes, arterial insufficiency to his legs, gallbladder disease and hypertension. He submitted
several reports from Dr. Cleve E. Johnson, a Board-certified orthopedic surgeon, who stated that
1

Docket No. 94-2114 (issued September 20, 1996).

2

There are two statements of accepted facts in the record. An undated statement of accepted facts entered into
the record on April 10, 2007, stated that appellant’s 1980 employment injury was accepted for right ankle sprain as
well as permanent aggravation of Charcot-Marie-Tooth Disease of the right foot. A statement of accepted facts
dated April 10, 2007 lists appellant’s accepted conditions as right ankle sprain only and states that he has a
preexisting condition of Charcot-Marie-Tooth Disease effecting his right foot and ankle. There is no other
indication in the record that the Office accepted a permanent aggravation of Charot-Marie-Tooth disease as resulting
from appellant’s 1980 employment injury.
3

There is no indication in this report that Dr. Jeffcoat received the statement of accepted facts listing as an
accepted condition permanent aggravation of Charot-Marie-Tooth disease. He indicates that this condition was
continuing unlike the accepted work-related condition of right ankle sprain.

2

work-related injuries of repeated sprains had aggravated his preexisting condition of CharcotMarie-Tooth disease.
The Office found that there was a conflict of medical opinion evidence between
Drs. Johnson and Nowicki and Dr. Jeffcoat regarding the causal relationship of appellant’s
current condition to his accepted employment injuries. It referred appellant and a list of
questions to Dr. William L. Park, IV, a Board-certified orthopedic surgeon, for an impartial
medical examination. In a report dated February 29, 2008, Dr. Park stated that he had evaluated
appellant “as well as his available medical records.” He listed his findings on physical
examination and diagnosed Charot-Marie-Tooth or hereditary motor sensory neuropathy,
arthritic right knee and right foot tarsometararsal arthritis and history of ankle sprain on
October 1, 1980. Dr. Park noted that appellant’s ankle sprain had resolved and that the ankle
sprain was a result of his neuropathy rather than an aggravating factor of that disease. He stated
that appellant was not disabled due to his accepted employment injury, but instead due to his
chronic progressive neuromuscular disease.
The Office proposed to terminate appellant’s wage-loss compensation and medical
benefits in a letter dated March 7, 2008. It allowed him 30 days to respond.
By decision dated September 29, 2008, the Office terminated appellant’s medical and
wage-loss compensation benefits effective September 30, 2008.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.4
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.5 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability.6 To
terminate authorization for medical treatment, the Office must establish that appellant no longer
has residuals of an employment-related condition which require further medical treatment.7
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of the Act which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.8 This is called a referee
4

Mohamed Yunis, 42 ECAB 325, 334 (1991).

5

Id.

6

Furman G. Peake, 41 ECAB 361, 364 (1990).

7

Id.

8

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

3

examination and the Office will select a physician, who is qualified in the appropriate specialty
and who has no prior connection with the case.9 In situations were there are opposing medical
reports of virtually equal weight and rationale and the case is referred to an impartial medical
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based on a proper factual background, must be given special weight.10
The Office’s procedures provide that a statement of accepted facts must contain the date
of injury, claimant’s age, the job held on the date of injury, the employer, the mechanism of
injury and the claimed or accepted conditions.11 It may also include additional elements,
including appellant’s prior medical history, depending on the nature of the condition claimed and
the issues to be resolved.12 The purpose of the statement of accepted facts is to allow a physician
to form an impression of the individual and evidence to be evaluated. The statement of accepted
facts should state the conditions claimed and accepted by the Office, so the physician can assess
whether the diagnoses given in the medical evidence to be reviewed, as well as his own
diagnoses, are consistent with the conditions for which the claim was filed and accepted.13
ANALYSIS
The Office accepted appellant’s claim for sprain right ankle and arthritis of metatarsal
cuneiform joint of the right foot. Appellant’s attending physicians, Drs. Nowicki and Johnson,
Board-certified orthopedic surgeons, supported his disability for work due to his accepted
conditions. The second opinion physician, Dr. Jeffcoat, a Board-certified orthopedic surgeon,
found that appellant’s disability due to his accepted right ankle sprain had ceased. Due to this
conflict of medical opinion evidence the Office properly referred appellant to Dr. Park, a Boardcertified orthopedic surgeon, to resolve the issue of appellant’s continuing disability for work.
In a February 29, 2008 report, Dr. Park stated that he evaluated appellant “as well as his
available medical records.” He listed his findings on physical examination and diagnosed
Charot-Marie-Tooth or hereditary motor sensory neuropathy, arthritic right knee and right foot
tarsometararsal arthritis and history of ankle sprain on October 1, 1980. Dr. Park opined that
appellant’s ankle sprain had resolved and that the ankle sprain was a result of his neuropathy
rather than an aggravating factor of that disease. He stated that appellant was not disabled due to
his accepted employment injury, but instead due to his chronic progressive neuromuscular
disease. Dr. Park did not address any disability or medical residuals as a result of the additional
accepted condition of arthritis of metatarsal cuneiform joint of the right foot.

9

R.C., 58 ECAB 238 (2006).

10

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.12
(June 1995).
12

Id. at Chapter 2.809.13. Darletha Coleman, 55 ECAB 143 (2003).

13

Gwendolyn Merriweather, 50 ECAB 411 (1999).

4

The Board finds that the report of Dr. Park is not entitled to the special weight of the
medical opinion evidence because it was based on an inaccurate statement of accepted facts. The
Board notes that it is unclear whether Dr. Park relied on the Office’s April 10, 2007 statement of
accepted facts, which failed to include arthritis of metatarsal cuneiform joint of the right foot as
an accepted condition.14 There is no indication upon what he relied to provide the factual basis
for his report. The record does not contain a statement of accepted facts associated with the
materials referred to Dr. Parks and he did not specifically state that he reviewed the statement of
accepted facts. The statement of accepted facts included in the record and dated April 10, 2007
does not include all of appellant’s accepted conditions. As noted, the condition of arthritis of
metatarsal cuneiform joint of the right foot is not listed as an accepted condition. It is well
established that medical opinions based on an incomplete or inaccurate history are of diminished
probative value.15 Dr. Parks made no findings regarding appellant’s continuing disability or
medical residuals due to this condition. His opinion is, therefore, not based on a proper factual
history. For this reason, the Office improperly relied on the opinion of Dr. Parks to establish that
appellant had no remaining disability or residuals from the accepted injuries. It failed to meet its
burden of proof to terminate appellant’s compensation and medical benefits.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits.

14

There is no evidence supporting that the Office accepted permanent aggravation of Charcot-Marie-Tooth
disease as a result of appellant’s 1980 employment injury other than an undated statement of accepted facts received
into the record on April 10, 2007. The Board finds that the record does not establish that this condition was actually
accepted by the Office.
15

Douglas M. McQuaid, 52 ECAB 382 (2001); T.G., Docket No. 07-2231 (issued June 2, 2008).

5

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2008 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

